Appellant again urges that the court below erred in failing to charge on his right to make lawful resistance to an unlawful arrest. In our original opinion we stated the facts at some length. There is no need to encumber a charge with instructions on theories not supported by testimony. We regret to say that we find nothing in the testimony offered by either side supporting the proposition that what appellant did was in resistance to an unlawful arrest. The officers, one of whom was the alleged injured party, had gone with a search warrant to search the premises of appellant for intoxicating liquor. They made no search apparently because of the acts and conduct of appellant and Brashear, who, according to the State's testimony fled out to the part of the premises where the still and liquor were located and began to destroy same. The State's testimony shows that when Brashear fled from this latter point, he was pursued and captured by Mr. Little; that appellant had gone into a barn from which came a noise as of breaking bottles or jars. Little *Page 442 
did not enter this barn. All parties admitted that Brashear called appellant to come out and that he did come out. The testimony for the State and the defendant differed in that the State witness said that appellant came out with a gun in a shooting position, and the testimony for the defense, that he did not. There was no claim on the part of anyone that Mr. Little then told appellant that he was under arrest. The defensive testimony was in the support of the proposition that Little grabbed at appellant's gun as he stepped down from the door and that in the scuffle over it it was discharged and Little was accidentally shot. Nothing in the theory or testimony of either side seems to us to call for the charges, complaint of the refusal of which is again urged.
Our holding that there was no error in admitting in evidence the search warrant, etc., is not at variance with Bryant v. State, 250 S.W. Rep. 169 or Gaunce v. State, 261 S.W. 577. There was no claim in either of those cases that the officers were trespassers, and no issue based on the use of force in resisting arrest.
Being unable to agree with appellant's contentions, the motion for rehearing is overruled.
Overruled.